Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 21, 28, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, lines 4-6, the limitation “each compartment being sized and configured to hold a smartphone at a location and angle to photograph the face of a user of at least one of the seats or handles” is indefinite because it is not clear in claim 21 the location of “one or more phone-holder compartments” or it is even on the playground whirl to perform the recited functions.  Therefore, it is almost impossible to determine whether the compartment(s) is a part of the whirl.
Claim 28, the limitation “is configured to be installed onto a pre-existing base” is indefinite because the recitation in claim 28 as to how such installation is possible.  Therefore, it is almost impossible to determine the metes and bounds of the claimed invention.
Claim 34 is also indefinite because there is structural connection(s) between the compartments and the whirl recited.
Claim 35, line 2, the limitation “an average smartphone camera having a 65 degree field of view” is indefinite because the size and/or dimensions of such camera cannot be clearly determined based from the 65 degree field of view as recited; and the limitation “a 50th percentile in height twelve-year-old child user” is confusing because each child is different in size and shape and the size/dimensions of the user cannot be clearly determined based on the recited “percentile in height twelve-year-old child user”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 26, 28, 29, 31, 34 and 35, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. Patent 3,612,520.
Claim 21, Chang discloses a whirl (1) comprising a base (2, 3, 4) being configured to rotate 360 degrees about a central axis; one or more seat (8) extending above the base; one compartment (19) which could be used to hold a smartphone at a location and angle to photograph the face of a user of the seat.
Claim 22, a support element (15) extending above the base, and wherein the compartment (19) is located on the support element (Fig. 6).
Claim 23, the support element is positioned at the center of the base (Fig. 6).
Claim 26, the support element is secured to the base by a fastener (13, 14) (Fig. 6).
Claim 28, in light of the above 112, 2nd paragraph rejection above, the support element could be installed onto an empty base (2, 3, 4).
Claim 29, it is noted that support element is not integral with the base.  However, such difference is considered a matter of design choice since it has been held that the use of a one piece construction instead of the multiple pieces would be merely a matter of obvious engineering choice.  See Schenck v. Norton Corp, 218 USPQ 698.
Claim 31, Change fails to show a visual indicator.  However, such indicator could be interpreted as an indicia and/or label and such indicia is considered printed matter.  Printed matter is given patentable weight only when a functional relationship exits between the printed matter and the substrate or element to which is attached.  MPEP 2112.01(III).  In this case, the recited function of the compartment is “for holding a smartphone” is not a part of the claimed invention.  The smartphone is not a part of the whirl, only the support element is positively recited in the claimed invention.
Claim 34, Change fails to show a plurality of compartments.  However, such difference is considered duplication of parts since there is no specific configuration of how the claimed plurality of compartments are formed on the whirl.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).
Claim 25, in light of the above 112, 2nd paragraph rejection above, the compartment (19) of Change could accommodate an average smartphone.
Allowable Subject Matter
Claims 24, 25, 27, 30, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711